           Case 1:19-cv-00727-APM Document 8 Filed 07/12/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 OLEG DERIPASKA,

                    Plaintiff,

          v.                                         Civil Action No. 19-cv-00727 (APM)

 STEVEN T. MNUCHIN, Secretary of the
 UNITED STATES DEPARTMENT OF
 THE TREASURY, ANDREA M. GACKI,
 DIRECTOR OF THE OFFICE OF
 FOREIGN ASSESTS CONTROL,

                    Defendants.


                   DEFENDANTS’ UNOPPOSED EXTENSION MOTION

       Defendants Steven T. Mnuchin, in his official capacity as Secretary of the United States

Department of the Treasury, and Andrea M. Gacki, in her official capacity as Director of

Treasury’s Office of Foreign Assets Control (“OFAC”), hereby move unopposed for a two-week

extension of their July 19, 2019 deadline to file a combined motion to dismiss and motion for

summary judgment. See May 16, 2019 Order, ECF No. 4 (setting schedule). Undersigned

counsel has been dealing with a medical issue which has delayed work on the matter. In addition,

Defendants’ ability to engage in needed consultations with personnel at both OFAC, Treasury and

DOJ has been slowed due to the scheduled leave of various personnel. A two-week extension will

permit Defendants to complete these necessary consultations. Pursuant to Local Rule 7(m),

counsel for the parties conferred, and Plaintiff does not oppose the extension request.

       Accordingly, Defendants respectfully request that Defendants’ combined motion to

dismiss and motion for summary judgment be due on August 2, 2019, and that the remaining
           Case 1:19-cv-00727-APM Document 8 Filed 07/12/19 Page 2 of 2



deadlines in the Court’s May 16, 2019 scheduling order likewise be extended by two weeks, as

reflected in the attached proposed order.


Dated: July 12, 2019                               Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   DIANE KELLEHER
                                                   Assistant Director

                                                     /s/ Nicholas Cartier                  .
                                                   NICHOLAS CARTIER
                                                   Trial Attorney (DC Bar # 495850)
                                                   U.S. Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   20 Massachusetts Ave. NW
                                                   Washington, DC 20530
                                                   Tel: (202) 616-8351
                                                   Fax: (202) 616-8470
                                                   E-mail: Nicholas.Cartier@usdoj.gov

                                                   Counsel for Defendant




                                               2
         Case 1:19-cv-00727-APM Document 8-1 Filed 07/12/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 OLEG DERIPASKA,

                   Plaintiff,

          v.                                       Civil Action No. 19-cv-00727 (APM)

 STEVEN T. MNUCHIN, Secretary of the
 UNITED STATES DEPARTMENT OF
 THE TREASURY, ANDREA M. GACKI,
 DIRECTOR OF THE OFFICE OF
 FOREIGN ASSESTS CONTROL,

                   Defendants.


                                    [PROPOSED] ORDER

       Upon due consideration of Defendants’ Unopposed Extension Motion, it is hereby ordered

that the following amended scheduling order is entered:

   •   Defendants’ response to Plaintiff’s Complaint, which Defendants have indicated will be a

       combined motion to dismiss and motion for summary judgment, shall be due on or before

       August 2, 2019;

   •   Plaintiff’s opposition to Defendants’ combined motion to dismiss and motion for summary

       judgment, and Plaintiff’s cross-motion for summary judgment shall be due on or before

       September 2, 2019;

   •   Defendants’ opposition to Plaintiff’s cross-motion for summary judgment, and

       Defendants’ reply in support of their combined motion to dismiss and motion for summary

       judgment, shall be due on or before October 1, 2019;

   •   Plaintiff’s reply in support of his cross-motion for summary judgment shall be due on or

       before October 30, 2019.
        Case 1:19-cv-00727-APM Document 8-1 Filed 07/12/19 Page 2 of 2



SO ORDERED.



Date:                  , 2019
                                   HON. AMIT P. MEHTA
                                   United States District Judge




                                      2
